Exhibit 10.18
February 1, 2008
Dear David:
     We refer you to our letter agreement dated February 23, 2007 concerning the
terms of your employment with McAfee, Inc. (the “Company”) as its President and
Chief Executive Officer (the “Offer Letter Agreement”). As we’ve discussed,
certain provisions of our agreement were stated incorrectly in the Offer Letter
Agreement and as a result, the purpose of this letter is to amend the terms of
the Offer Letter Agreement. Unless expressly stated herein, the terms of the
Offer Letter Agreement remain in effect.
          The paragraph of the Offer Letter Agreement relating to the terms of
the Second Stock Unit Grant is deleted in its entirety and replaced as follows:
By February 14, 2008, the Company will grant you an additional 125,000 stock
units (the “Second Stock Unit Grant”). The Second Stock Unit Grant will vest as
follows: (i) one-third of the stock units will be fully vested upon grant (based
upon your achievement of performance measures established for a period ending on
December 31, 2007), but will not be settled until two business days following
the date on which the Company files with the Securities and Exchange Commission
(the “SEC”) its annual report on Form 10-K for the year ending December 31, 2007
but in no event after March 15, 2009; (ii) one-third of the stock units will
vest based upon the Company’s performance from January 1, 2008 through December
31, 2008 and will be settled two business days following the date on which the
Company files with the SEC its annual report on Form 10-K for the year ending
December 31, 2008; and, (iii) one-third of the stock units will vest based upon
the Company’s performance from January 1, 2009 through December 31, 2009 and
will be settled two business days following the date on which the Company files
with the SEC its annual report on Form 10-K for the year ending December 31,
2009. In no event will the tranches vesting for 2008 and 2009 service be paid
after March 15, 2009 or March 15, 2010 respectively.
All vesting described in sections (ii) and (iii) will be subject to your
continued service through December 31, 2008 and December 31, 2009 respectively,
and subject, in each case, to the Company meeting specific qualitative and
quantitative pro forma earnings per share and other milestones, with the
specific pro forma earnings per share and other milestones to be determined by
the Compensation Committee of the Board, following consultation with you, within
the period required to qualify such grant as performance-based compensation
under Internal Revenue Code Section 162(m), to the extent available. Such
pre-established, objective performance milestones may include, among other
criteria, specific standards relating to the correlation between partial
milestone achievement and partial vesting, cumulative milestone achievement and
possible catch up vesting and acceleration of vesting if certain milestones are
exceeded. To the extent the Second Stock Unit Grant does not vest, it shall be
forfeited. The Second Stock Unit Grant will be contingent on your executing the
Company’s standard stock unit agreement and will be subject to the terms and
conditions of the Plan.
          If you are in agreement that the foregoing reflects our understanding
regarding the terms of the Second Stock Unit Grant, please sign this letter in
the space provided below.

 



--------------------------------------------------------------------------------



 



     
 
  Sincerely,
 
   
 
  /s/ Denis O’Leary
 
   
 
  Denis O’Leary
 
  Chairman of the Compensation
 
  Committee

    I have read and accept the above:

         
/s/ David DeWalt
 
David DeWalt
  2/5/08
 
     
Signature
  Date Signed    
 
       
 
 
 
   

 